Citation Nr: 0502549	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to August 
1994.  This appeal comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued in April 2002 by the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to a compensable evaluation for 
musculoskeletal chest pains, as well as the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, are is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The veteran's blood pressure readings do not approximate 
findings of diastolic pressure readings of 110 or more, or of 
systolic pressure readings of 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, a VCAA notice letter dated in 
October 2001 was sent to the veteran informing him that VA 
would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination 
regarding his hypertension, and one was accorded him in 
February 2002.  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in a November 2002 statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Id.; see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2004).  The veteran's 
disorder is thus contemplated as involving predominant 
diastolic pressure readings of 100 or more, or systolic 
pressure predominantly 160 or more, or as the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Id.  If there is hypertension with 
diastolic pressure predominantly 110 or more, or systolic 
pressure readings of 200 or more, a 20 percent rating is 
appropriate.  Id.

The veteran's blood pressure readings within the appropriate 
rating period, and which are of record, are as follows:  
December 1998 VA treatment note, 150/90, without medication; 
February 18, 1999 VA treatment note, 180/110; February 19, 
1999 VA treatment note, 165/114; February 2000 VA treatment 
note, 142/86; October 2000 VA treatment note, 159/84; 
November 2000 VA treatment note, 154/88; January 2001 VA 
cardiovascular "stress test," 140/80 (supine) and 143/62 
(standing); February 2002 VA examination (three consecutive 
readings), 188/105, 190/98, and 176/100; and a June 2002 VA 
treatment note, 156/88.  Of these twelve readings, the 
veteran's diastolic pressure read 110 or above only twice, 
and his systolic pressure did not ever read 200 or more.

As noted above, VA must solely employ the rating schedule as 
promulgated in the evaluation of service-connected disorders.  
Massey, 7 Vet. App. at 208.  With such application, it is 
clear that the veteran's blood diastolic blood pressure 
readings do not approximate readings of 110 or more, nor do 
his systolic readings approximate 200 or more, either of 
which approximations is requisite for the assignment of a 20 
percent disability rating.  Because the terms of the rating 
schedule as applied do not support the assignment of a higher 
disability rating, i.e., in excess of 10 percent, the claim 
must be denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations in this case are not inadequate.  An 
increased rating is provided for certain manifestations of 
the service-connected hypertension but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization due to this service-connected disability, nor 
has marked interference of employment been shown due to 
hypertension.  Id.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.


REMAND

An April 2002 rating decision denied not only the veteran's 
increased rating claim for his service-connected 
hypertension, the issue on appeal discussed above, but also 
denied a compensable disability evaluation for 
musculoskeletal chest pains.  Based on the April 2002 denial 
of increased benefits, a VA letter was sent to the veteran in 
April 2002 giving notice of information regarding the 
veteran's rights of appeal.  A notice of disagreement (NOD) 
regarding the rating decision was received by the RO in 
August 2002.  Although the RO treated the August 2002 
submission as an NOD solely on the issue of the claim for an 
increased rating for hypertension, the language of the NOD 
indicates that the veteran also disagreed with the rating 
decision on the issue of his chest pains.  The filing of an 
NOD initiates the appeal process.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).


Although the VA issued a statement of the case in November 
2002 regarding the denial of the claim for an increased 
rating for hypertension, VA has not yet issued a statement of 
the case as to the issue of entitlement to a compensable 
rating for musculoskeletal chest pains, pursuant to 38 
U.S.C.A. § 1114(j) (West 2002).  The Board is, therefore, 
obligated to remand this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Additionally, in December 2002, the RO issued a rating 
decision denying the veteran's claim of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Based on the December 2002 denial of benefits, a VA letter 
was sent to the veteran in December 2002 giving notice of 
information regarding the veteran's rights of appeal.  A NOD 
regarding the rating decision was received by the RO in March 
2003.  Again, the filing of an NOD initiates the appeal 
process.  See Godfrey, 7 Vet. App. at 398.  VA has not yet 
issued a statement of the case on the issues of entitlement 
to service connection for bilateral hearing loss and 
tinnitus, pursuant to 38 U.S.C.A. § 1114(j).  The Board is, 
therefore, obligated to remand this issue.  See Manlicon, 12 
Vet. App. 238.

Accordingly, this case is remanded for the following actions:

1.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to a 
compensable rating for service-connected 
musculoskeletal chest pains, and for 
service connection for bilateral hearing 
loss and tinnitus, pursuant to 38 U.S.C.A. 
§ 1114(j), is necessary.  38 C.F.R. § 
19.26 (2004).

The veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over these issues, a timely 
substantive appeal to the April 2002 and 
December 2002 rating decisions denying 
these respective claims must be filed.  38 
C.F.R. § 20.202 (2004).  If the veteran 
perfects an appeal as to these issues, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


